Citation Nr: 0213550	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a muscle disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from February and September 2000 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The RO should contact the veteran and request clarification 
as to whether he is claiming entitlement to service 
connection for hypertension.  


REMAND

Since the RO's December 2000 issuance of a statement of the 
case (SOC) additional evidence has been submitted to the RO.  
Unfortunately, it appears that the RO has not considered this 
evidence.  While the veteran did submit a waiver with regard 
to certain evidence submitted to the Board at a February 2002 
hearing, voluminous evidence was submitted to the RO prior to 
that date without such a waiver.  Therefore, a supplemental 
statement of the case must be issued.

In addition, the Board notes that the veteran has identified 
VA and private medical records which have not been obtained 
and associated with the claims file.  Specifically, the 
veteran reports receiving treatment at the VA Medical Centers 
(VAMC) in Ann Arbor, Michigan, and Fort Wayne, Indiana, 
during the 1970's; as well as treatment at VAMC Birmingham, 
Alabama since 1979.  While the RO has requested and obtained 
the medical records for part of the above-noted periods and 
from some of the VAMCs, the RO has not requested the records 
from all of the VAMCs for all pertinent time periods.  This 
must be accomplished.  See generally, Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Further, the veteran has indicated that he has been on Social 
Security disability since 1995.  Unfortunately, his Social 
Security records have not been obtained.  The RO should take 
the appropriate measures to do so.  

The veteran has also reported receiving treatment from 
numerous private health care providers.  These include 
Doctors Graham, Hixon, Stovall, Logan, and Hamilton; the St. 
Joseph's Hospital, the Birmingham Community Hospital; the 
Thuss Clinic; and Parkview Memorial Hospital.  While the RO 
did send letters to these identified providers, and while 
Parkview has replied, some RO requests have been returned 
undeliverable, and others have not responded.  Under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), the veteran must be informed in 
writing of the results of the RO's efforts, and he must be 
offered an opportunity to provide more information that might 
lead to a successful recovery of records.  In this latter 
respect, the Board notes, for example, that a January 2002 
report of contact indicates a different address for Dr. 
Graham, and additional information pertaining to the records 
request sent to Parkview Memorial Hospital.  Unfortunately, 
RO follow up based on this information is not evident.

Further, in light of the VCAA the RO should schedule the 
veteran for appropriate VA examinations to determine the 
diagnosis, date of onset and etiology of any skin or muscle 
disorder.  Of course, additional VA examinations with regard 
to any other condition should be accomplished, if deemed 
necessary under the VCAA, following the RO's receipt and 
review of any additional evidence received.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2001).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.  

The development ordered herein is consistent with duties 
imposed by the VCAA.  The actions identified herein do not, 
however, relieve the RO of the responsibility to ensure that 
VCAA has been fully complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other necessary development and/or notification action, to 
include careful compliance with the requirements set out in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  This 
includes careful compliance with the 
requirements set forth in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should take the appropriate 
steps to obtain all of the veteran's VA 
medical records from the VAMCs in Ann 
Arbor, Michigan, and Fort Wayne, Indiana, 
for the period from 1971 to 1979; as well 
as all of his medical records from VAMC 
Birmingham, Alabama for the period since 
1979.  This request includes notes, 
discharge summaries, imaging, procedures, 
and problem lists.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact must 
be noted in the claims file, and the 
veteran and his representative should be 
so notified, in accordance with 
38 U.S.C.A. § 5103A.  In addition, the RO 
should advise the veteran that if 
additional VAMCs should be contacted to 
obtain pertinent records he must so 
notify the RO.

3.  The RO should take the necessary 
steps to obtain the veteran's Social 
Security records, and associate them with 
the claims file.  

4.  The RO should take the appropriate 
measures to obtain records from Dr. 
Graham and Parkview Memorial Hospital, 
based on information provided by the 
veteran in a January 2002 report of 
contact.  

5.  The RO should contact the veteran and 
advise him of all efforts made to secure 
records from each identified private 
health care provider.  The RO should 
notify the veteran of the outcome of the 
RO's attempts (e.g., no response, no 
records, returned mail, etc).  The 
veteran should be invited to provide 
additional information that he believes 
may lead to a recovery of any pertinent 
records.  The RO should also provide the 
veteran with the opportunity to submit 
any records in support of his claim.  If 
any requested records are not available, 
or if the search for any such records 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified, in accordance with 
38 U.S.C.A. § 5103A.

6.  Thereafter, the RO should schedule 
the veteran a general medical examination 
to determine the nature and etiology of 
any skin and/or muscle disorder.  The 
claims file, to include a complete copy 
of this remand, must be provided to the 
examiner for review.  All necessary tests 
and studies should be accomplished.  
After examination of the veteran, and 
consideration of his documented medical 
history and assertions, the examiner must 
opine whether it is at least as likely as 
not that any diagnosed skin or muscle 
disorder is related to the veteran's 
active duty service.  The examiner must 
set forth all examination findings, along 
with the complete rationale for each 
opinion expressed.  The report should be 
typed. 

7.  If the veteran fails to report to the 
scheduled examinations, the RO should 
obtain and associate with the record any 
notice(s) of the examinations sent to the 
veteran.

8.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed to the 
extent possible in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).I

9.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims of entitlement to service 
connection for a skin condition and a 
muscle condition.  The RO should also 
readjudicate whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for hemorrhoids, a stomach 
disorder, a right wrist disability, a 
left shoulder disability, and a back 
disability.  The RO should consider the 
claims in light of all pertinent evidence 
and legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

10.  If any benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

